Title: To George Washington from Major General William Heath, 8 January 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston Jany 8. 1778

From several peices of Intelligence which we have lately received, I think there are some grounds to apprehend that the Enemy are removing some of their Troops from philadelphia to New York, and from thence to Newport. Whether these movements are for the security of those places, or with further design is matter of conjecture. It has long been my Sentiment that the great Sea-port Towns are there object; and I think they must be convinced that they can never penetrate far into the Country. If I am not mistaken in my conjecture, I think Boston will be their next object, which they will attempt by Two landings, the one at providence, the other some where not far from this place. Lord Howe is now at Rhode Island with the greater part of the Men of War, and it is said with near 150 Sail of Transports.
Should New England happen to be the Seat of War another Campaign, I fear our Magazines of provisions will not be Stored with that plenty which we could wish—Flour in particular must be sent from some other Quarter, and in large Quantities, as the Troops here will soon exhaust our present Stock.
Enclosed is a sketch of some matters related by a person who lately escaped from New-York. As he appeared to be very honest & intelligent I thought it might be worthy of some notice. I have the Honor to be very respectfully Your Excellency’s Most Obed. Servant

W. Heath

